              Case 2:17-cr-00053-JAM Document 335 Filed 03/08/21 Page 1 of 2




 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                             2:17-CR-00053-JAM
13                  Plaintiff,
                                                           STIPULATION AND ORDER FOR
14          v.                                             CONSOLIDATED ANCILLARY HEARING
                                                           AND BRIEFING SCHEDULE
15   TIMOTHY CHAPIN,
     MANUEL AGUEROS,
16   PAUL FOURNIER,
     ROBERT LAUTENSLAGER,
17   JEFFEREY REILLEY, and
     JORGE EGUILUZ,
18
                    Defendants.
19

20

21          The United States of America through its undersigned counsel, Kevin C. Khasigian, Assistant

22 United States Attorneys, and counsel for Petitioner National Union Fire Insurance Company of

23 Pittsburgh, Pa. (“National Union”), Scott L. Schmookler, respectfully request that the Court schedule a

24 consolidated ancillary hearing on Petitioner’s filings [ECF Nos. 80 and 107] for April 27, 2021 at 9:30

25 a.m. Subject to the Court's approval, the United States and Petitioner National Union further propose the

26 following briefing schedule: the Government to respond 14 days prior to the ancillary hearing, and

27 Petitioner to reply no later than 7 days thereafter. The ancillary hearing date extension is requested to

28
                                                         1                 Stipulation and Order re Ancillary Hearing and
                                                                           Briefing Schedule
              Case 2:17-cr-00053-JAM Document 335 Filed 03/08/21 Page 2 of 2




 1 accommodate the parties’ ongoing negotiations concerning the forfeited sums. We are consulting with

 2 Main Justice on how best to reach an outcome that achieves restitution for the insurance company using

 3 the forfeited funds. This is a multi-defendant case involving various seized assets and potential third

 4 party interests, thus the above request will allow the parties to coordinate ancillary proceedings for any

 5 assets forfeited from co-defendants in this case.

 6          WHEREFORE, based on the foregoing, and for good cause shown, the United States and

 7 Petitioners hereby stipulate that the ancillary hearing be scheduled on April 27, 2021at 9:30 a.m.,

 8 the Government to respond 14 days prior, and Petitioner to reply 7 days following any opposition.

 9

10 Dated: 3/5/2021                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
11
                                                  By:    /s/ Kevin C. Khasigian
12                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
13

14 Dated: 3/5/2021
                                                  By:    /s/ Scott L. Schmookler
15                                                       SCOTT L. SCHMOOKLER
                                                         Counsel for Petitioner National Union
16
                                                         (Approved via email)
17

18
                                                       ORDER
19

20          IT IS SO ORDERED.
21
     Dated: March 8, 2021                                    /s/ John A. Mendez
22
                                                             THE HONORABLE JOHN A. MENDEZ
23                                                           UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28
                                                         2                 Stipulation and Order re Ancillary Hearing and
                                                                           Briefing Schedule
